UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        x
 UNITED STATES OF AMERICA
                                            PROTECTIVE ORDER
             -    v.   -
                                            20 Cr. 126 (LTS)
ROBERT WILSON,
   a/k/a "Mitch,"
   a/k/a "F,"
JASMA GROOMS,
   a/k/a "Blaze,"                               ·w·~oc ~-D~~
ULYSE LUGO,                                            DOCUM.E)JT
   a/k/a "June,"                                   \ i ELECTRO:'\IC:-\Ll .Y fILED                 .
MALIK HOLLOWAY,                                    ' I POC' #:                                \'
                                                            \:T 1·' ~   rn 3 -_I ~-~-2°-'3::.~:
   a/k/a "Bleek,"                                  1
                                                       ,)
JOSE FLORES,
   a/k/a "Whiteboy,"
JORGE GUTIERREZ,
   a/k/a "J-Rozzay,"
MALIK MARDAH,
   a/k/a "Leaky,"
MIGUEL BELARDO,
   a/k/a "Pooky,"
ADELMIR OLIVA,
   a/k/a "Berto,"
MARKEL SMALLS,
   a/k/a "Kell,"
SHELBY HINES, and
NATHANIEL LUGO,
   a/k/a "M,"

             Defendants.

                                        x


     Upon the application of the United States of America, and the

defendants       having    requested   discovery    under           Fed.       R.   Crim.         P.

16 (a) (1) (E), the Court hereby finds and orders as follows:

     1. Disclosure Material. The Government will make disclosure

to the defendants of documents, objects and information, including
electronically        stored        information        ( "ESI"),      pursuant          to    Federal

Rule    of   Criminal        Procedure         16,     18   u.s.c.         §     3500,       and    the

Government's         general        obligation         to   produce            exculpatory          and

impeachment     material          in     criminal     cases,        all    of    which       will    be

referred to     herein       as     "disclosure material."                     The    Government's

disclosure material may include,                     as detailed below material that

affects the privacy of individuals, and material that affects the

safety of certain victims of the charged offenses.

       2. Sensitive Disclosure Material.                    Discovery materials which

contain      information          that       identifies,       or     could          lead     to    the

identification of, witnesses who may be subject to intimidation or

obstruction,     and whose lives,              persons,     and property,               as well as

the lives, persons, and property of loved ones, will be subject to

risk of harm absent the protective considerations set forth herein

produced by the Government in this action pursuant to its discovery

obligations are deemed "sensitive disclosure material," and will

be   labeled    as    such     in      the    index    produced           with    the       discovery

materials.     The Government's designation of material as sensitive

disclosure material will be controlling absent contrary order of

the Court.

       3. Facilitation of Discovery. The entry of a protective order

in this case will permit the Government to produce expeditiously
                                                2
the sensitive disclosure material without further litigation or

the need for       redaction.      It will also afford the defense prompt

access    to     those    materials,      in   unredacted          form,       which   will

facilitate the preparation of the defense.

     4. Good Cause. There is good cause for entry of the protective

order set forth herein.

     Accordingly it is hereby Ordered:

     5.    Victim identities,           or identifying personal information,

where possible, shall be redacted from disclosure material in order

to protect the safety and privacy of the victims.

     6.   Sensitive disclosure material shall not be disclosed by

defense    counsel,         including    any      successor     counsel          ("Defense

Counsel") other than as set forth herein, and shall be used solely

for purposes of defending this action:

               a. Defense     Counsel     shall      not     post        any    sensitive

                 disclosure material on any Internet site or network

                 site to which persons other than the parties hereto

                 have    access,   and    shall    not     disclose      any    sensitive

                 disclosure material to the media or any third party

                 except as set forth below.

           b. Sensitive        disclosure      material      may    be     disclosed    by

                 Defense Counsel to the defendant                  for   review in the
                                           3
  presence of Defense Counsel for purposes related to

  this case.        The defendant shall not maintain, retain,

  or keep copies of any records containing sensitive

  disclosure material outside of the presence of Defense

  Counsel.

c. Sensitive    disclosure      material        may    be   disclosed    by

  Defense Counsel to the following persons (hereinafter

  "Designated Persons") :

         ( i) investigative,             secretarial,           clerical,

               paralegal       and    student     personnel       employed

               full-time       or part-time by the             defendant's

               attorney;

        (ii) independent expert witnesses, investigators

               or    advisors        retained    by     the    defendant's

               attorney in connection with this action;

       (iii) such      other    persons     as        hereafter    may   be

               authorized by the Court upon such motion by

               the defendant.

d. The defendants and Defense Counsel shall provide a

  copy of this Order to Designated Persons to whom they

  disclose     sensitive   disclosure material                pursuant   to


                           4
                paragraphs         6 (c) (i),      (ii),    and     (iii).         Designated

                Persons shall be subject to the terms of this Order.

             e. The Government may authorize,                  in writing, disclosure

                of     sensitive         disclosure           material       beyond        that

                otherwise        permitted        by   this    Order    without      further

                Order of this Court.

      7.     Except for sensitive disclosure material that has been

made part of the record of this case, Defense Counsel shall return

to   the   Government       or   securely destroy or delete                  all   sensitive

disclosure material, within 30 days of the expiration of the period

for direct appeal from any verdict in the above-captioned case;

the period of direct appeal from any order dismissing any of the

charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the

above-captioned case, whichever date is later.

      8.     This    Order       does   not       prevent     the   disclosure        of   any

sensitive disclosure material in any hearing or trial held in this

action, or to any judge or magistrate judge, for purposes of this

action.     However,       sensitive disclosure material pertinent to any

motion before        the   Court    should initially be              filed    under    seal,

absent     consent    of   the    Government        or Order of the           Court.       All

filings should comply with the privacy protection provisions of
                                              5
Fed.    R.   Crim.   P.   49.1.   The   provisions   of   this   Order   shall   not

terminate at the conclusion of this criminal prosecution and the

Court    will   retain    jurisdiction to     enforce     this   Order   until   the

Court orders otherwise.




                           [INTENTIONALLY LEFT BLANK]




                                          6
     9.   This Order may be signed in counterparts and transmitted

by facsimile and/or electronic copy,   each of which counterparts

will be deemed to be an original and which taken together will

constitute the Order.


AGREED AND CONSENTED TO:

     GEOFFREY S. BERMAN
     United States Attorney


BY:                                     Date:   March 12, 2019
Adam S. Hobson I Mathew Andrews
Assistant United States Attorneys


BY:                                     Date:
Kelly Currie, Esq.
Attorney for JOSE FLORES


BY:        '/!7'.#1
Richard Ma, ESq.
                                        Date:
                                                  f   I

Attorney for MALIK HOLLOWAY


BY:       ~l~
Sean Hecker, Esq.
                                        Date:

Attorney for JORGE GUTIERREZ



!~~honyCttiS-- ;>_
Attorney for MIGUEL BELARDO
                                        Date:




                               7
BY:        &----
David Toug1iC/]iq.
                                        Date:

Attorney for ADELMIR OLIVA


BY:                                     Date:    ~-    '2 - 1--o
Steven Br± 1,
Attorney fo          HINES



~~~lh~
Attorney for NATHANIEL LUGO
                                        Date:




SO ORDERED:

Dated:   New York, New York


                              TH~
         March Q,__, 2020

                                            LAURA T.   SWAIN
                              UNITED STATES DISTRICT JUDGE




                               8
